 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

JN 17 209

LERK, U. RICT COUR?
EASt AN Dig HAGe Oe

ay

 

Toran IPRA

  

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASENO, [11974 D OO/2S BAN
Plaintiff, UNDER SEAL
v. | ORDER SEALING WRITS OF HABEAS CORPUS

SALVADOR CASTRO, JR., et al.,
Defendants.

The United States having applied to this Court for writs of habeas corpus in the above-captioned
proceedings and having applied for the applications and writs of habeas corpus to remain under seal in
order to prevent the destruction of evidence and flight of the targets of the investigation, |

IT IS ORDERED that the applications and writs of habeas corpus filed in the above-entitled

matter shall be filed with this Court under seal and not be disclosed pending further order of this court.

om taf fw Vlei

HONO RABLE BARBARA if MCAULIFFE
U. MY MAGISTRATE JUDG

Order Sealing Writs of Habeas Corpus

 

 

 
